internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-116277-00 date date legend a x this responds to your letter dated date submitted on behalf of a in which you request a ruling under sec_7701 of the internal_revenue_code facts a is the sole owner of property property part of which is rented to unrelated third persons for residential use and the remainder of which is used by a for residential purposes a proposes to transfer of property to a newly formed limited_liability_company llc in exchange for a interest in llc thereafter a intends to transfer approximately x of a’s interest in llc to a_trust trust which a will create a represents that trust will be treated as a grantor_trust in which a is the sole owner within the meaning of sec_671 through on an ongoing basis a will make rental payments to llc for a’s personal_use of the property and llc will collect rental payments from the unrelated third party tenants a represents that llc will not make an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes rather llc will exist according to its default classification under sec_301_7701-3 of the procedure and administration regulations law and analysis sec_301_7701-3 of the procedure and administration regulations provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with a single member is disregarded as an entity separate from its owner unless the entity elects to be treated otherwise sec_301 b ii sec_671 provides that when the grantor is treated as the owner of any portion plr-116277-00 of a_trust there shall be then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual a represents that trust is a grantor_trust in which a is considered the sole owner because a is considered to be the owner of the entire trust a is considered to be the owner of the trust assets for federal_income_tax purposes see 549_f2d_89 8th cir cert_denied 432_us_906 69_tc_165 the reason for attributing items of income deduction and credit to the grantor under sec_671 is that by exercising dominion and control_over a_trust either by retaining a power over or an interest in the trust or by dealing with the trust property for the grantor’s benefit the grantor has treated the property as though it were the grantor’s property revrul_85_13 1985_1_cb_184 conclusion based solely on the facts submitted and representations made llc will be considered disregarded as an entity separate from its owner a and the payment of rent by a to llc does not result in any taxable_income to or deduction for a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s christopher t kelley sincerely acting assistant to the branch chief associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
